DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 15 Sep 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 25 May 2021 have been withdrawn in view of the amended and cancelled claims. 
Applicant’s arguments, see pg. 7-10, filed 15 Sep 2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered but they are not persuasive.
Applicant argues, see pg. 8, that “For the third point, according to the website … more and more scholars believe that such substances are effective, as you can see, Applicant's article "Case Study of Autistic Subjects with Stable Water Clusters in Panama" is listed there, and there are also some journals with high impact factors.” However, the Examiner respectfully disagrees. The third factor of In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) is specific to the state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. See MPEP §2164.05(a). The 112(a) rejections in the Non-Final Office Action of 25 May 2021 and also presented below are respect to treating an autism spectrum disorder by administering solid water particles. A review of the website provided by the Applicant only lists Velasquez et al. (Velasquez et al. (2012). Case Study how the solid water particle treats an autism spectrum disorder or any statistical analysis including calculating a statistical significance that the solid water particle, not any other cofounding variable, changed body temperature of children with autism spectrum disorder. Applicant further argues, see pg. 8, that “For the fourth point, Applicant hereby submits amendments to limit the claims to only treatments of the autism, and according to the websites … one of ordinary skill in the art can combine the published information with the disclosure of the present invention to understand how autism is treated.” However, the Examiner respectfully disagrees. Again, both websites provided by the Applicant merely disclose that the solid water particle changed the body temperature of children with autism spectrum disorder, but does not disclose at least how the solid water particle treats an autism spectrum disorder or any statistical analysis including calculating a statistical significance that the solid water particle, not specifically discloses [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects.” Therefore, the specification of the instant application does NOT support that the solid water particle is not pure water molecules. Applicant also argues, see pg. 10, that “For the sixth point, … according to the description “From the meridian theorists’ and Chinese medicine doctors’ point of view, brain disorders and gastrointestinal disorders are connected.” in paragraph [0119], one of ordinary skill in the art can detect whether the patient has problem in gastrointestinal area and if they have gastrointestinal problems, then doctors can combine other detection methods to determine if the patient has autism. Therefore, the nexus between a hot spot and an acupoint can be indicative of neurological disorder like autism.” However, the Examiner respectfully disagrees. As disclosed in pg. 50-51 of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition: DSM-5 by the American Psychiatric Association (American Psychiatric Association. (2013). Neurodevelopmental Disorders. In Diagnostic and statistical Manual of Mental Disorders (5th ed.) https://doi.org/10.1176/appi.books.9780890425596.dsm01. Previously provided in the Non-Final Office Action of 25 May 2021), an autism spectrum disorder is diagnosed based on persistent impairment in social communication and interaction and behavior. Applicant argues absent any factual evidence that “the nexus between a hot spot and an acupoint can be indicative of neurological disorder like autism” by merely stating that “brain disorders and gastrointestinal disorders are connected”. One of ordinary skill in the art would recognize that many brain disorders are connected to gastrointestinal disorders, thus a significant amount of direction is needed for one of ordinary skill in the art to recognize that “the nexus between a hot spot and an acupoint can be indicative of neurological disorder like autism”, as the Applicant argues. Applicant lastly argues, see pg. 10, that “For the seventh point and eighth point, Applicant further provides more case examples … for illustrating the successfully treating autism by administering solid water particle”. However, the Examiner respectfully disagrees. Additional case examples provided by the Applicant, filed 15 Sep 2021, do not support presence of working examples nor reduce quantity of experimentation needed that undue experimentation is necessary. Also, the additional case examples provided by the Applicant, filed 15 Sep 2021, are dated, where indicated, mostly past the effective filing date of the instant application (i.e., case examples of 2017 and 2019-2020 v. effective filing date of the instant application in 2015) that they do not support the specification, at the time the application was filed, would have taught one of ordinary skill in the art how to use the full scope of the claimed invention without undue experimentation. As noted in the Non-Final Office Action of 25 May 2021 and in the 35 U.S.C. 112(a) rejections below, 
Applicant’s arguments, see pg. 10-11, filed 15 Sep 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 25 May 2021 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 11, filed 15 Sep 2021, with respect to the 35 U.S.C. 102 have been fully considered and are persuasive. The 35 U.S.C. 102 rejections of 25 May 2021 have been withdrawn in view of the cancelled claims 24-25. 
Applicant's arguments, see pg. 11-13, filed 15 Sep 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues, see pg. 12-13, that “the cited reference does not disclose that the existence of the nexus”. However, the Examiner respectfully disagrees. Claim 1 merely recites that “the nexus (is) located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway”, and the specification of the instant application further discloses in [0015] that “a nexus (is) where the hot spot at least partially engages the at least one acupoint”. A broadest reasonable interpretation of the nexus, in view of both the claim and the specification, includes a hot spot that is also an acupoint, or vice versa, and the hot spot or the 

Election/Restrictions
The original claims of 18 Mar 2016 were previously restricted, and in response to the Restriction Requirement of 12 Mar 2019, Applicant elected oral administration of solid water particles for prosecution (see Applicant’s Supplemental Response on 15 May 2019). Previous Non-Final Office Action of 25 May 2021 examined amended claims of 05 Dec 2019, which required oral, topical, vaporous, AND intravenous administration of solid water particles. However, the latest amended claims of 15 Sep 2021 include inventions that are independent or distinct (topical, vaporous, or intravenous administration of solid water particles) from the originally elected invention (oral administration of solid water particles): independent claims 1 and 15 are now directed to oral, topical, vaporous, OR intravenous administration of solid water particles.
Since applicant has previously received an action on the merits for the claimed invention in claims of 05 Dec 2019, the claimed invention in the latest claims of 15 Sep 2021 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-10, 18-20, and 22-23 are withdrawn from consideration as being directed to non-elected inventions of topical, vaporous, or intravenous administration of solid water particles.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1-3, 6, 13, 16-17, and 21 are currently examination. Claims 4, 15, and 24-25 have been cancelled since the Non-Final Office Action of 25 May 2021. Claims 7-10, 18-20, and 22-23 have been withdrawn as directed to non-elected inventions since the Non-Final Office Action of 25 May 2021 (See Election/Restrictions above for election by original presentation).

Specification
The title of the invention is not reflective of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR TREATMENT OF AUTISM SPECTRUM DISORDER.

Claim Objections
Claims 1, 3, and 16 are objected to because of the following informalities:  
“wherein the nexus located between …” should read “wherein the nexus is located between …” (claims 1 and 16); and
“the bottom of the neck” should read “bottom of a neck” (claim 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 13, 16-17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-3, 6, 13, 16-17, and 21 are directed to a method for treatment of an autism spectrum disorder by administering solid water particle to a nexus. The treatment of an autism spectrum disorder is recited in the preamble of each of the claims, but the scope of each claim does not appear enabled since undue experimentation in determining operability of each embodiment in the specification of the instant application. See MPEP §2164.08(b). Following factors were weighed in evaluating whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue.” See In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
First, the breadth of all claims includes to treating an autism spectrum disorder by performing the recited functions. As disclosed in at least pg. 52, Table 2 and pg. 55-56 of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition: DSM-5 by the American Psychiatric Association (American Psychiatric Association. (2013). Neurodevelopmental Disorders. In Diagnostic and statistical Manual of Mental Disorders (5th ed.) https://doi.org/10.1176/appi.books.9780890425596.dsm01. Previously provided in the Non-Final Office Action of 25 May 2021), one of ordinary skill in the art would recognize that an autism spectrum disorder includes varying severity levels and affects children, adolescents, and adults.
Second, the nature of the invention relates to a method for treating an autism spectrum disorder (see at least [0055] of the specification). The specification specifically discloses the method of treating an autism spectrum disorder by administering solid water particle to a nexus (see at least [0018] for treatment).
Third, the state of prior art existing at the filing date of the instant application includes various methods for treating autism. These methods include behavioral and drug approaches (see at least Table 5 of Lai et al. (Lai et al. (2014). Autism. Lancet, 383: 896-910. doi:10.1016/S0140-6736(13)61539-1) and see pg. 846-847 and Table 3 of Bhat et al. (2014). Autism: cause factors, early diagnosis and therapies. Reviews in the Neurosciences, 25(6):841-850 doi: 10.1515/revneuro-2014-0056. Both Lai et al. and Bhat et al. were previously provided in the Non-Final Office Action of 25 May 2021), and the drug approaches include antipsychotic drugs, such as risperidone and aripiprazole, selective serotonin reuptake inhibitors, such as citalopram, escitalopram, and fluoxetine, and methylphenidate (see pg. 906 of Lai et al.) as well as zonisamide (see pg. 847 of Bhat et al.). Therefore, the state of prior art does not include treating an autism spectrum disorder by administering solid water particles. In particular, the inventor publicly disclosed prior to the filing date of the instant application the method of treating an autism spectrum disorder using solid water particle (also disclosed as double helix water or stable water clusters) in Lo (Lo. (2012). Diagnosis, Treatment, and Prevention of The American Journal of Chinese Medicine. 40(10): 39-56. doi: 10.1142/S0192415X12500048) and Velasquez et al. (Velasquez, Ricardo, Chu, Holly & Lo, Shui Yin. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848). However, the method disclosed in Lo or Velasquez et al., both published prior to the publication of DSM-5, Lai et al, and Bhat et al., has not been cited by the American Psychiatric Association nor any other medical professional organization as a method for treating an autism spectrum disorder to represent the state of prior art. 
Fourth, the level of one of ordinary skill in the art includes various methods of treating an autism spectrum disorder as disclosed by Lai et al. and Bhat et al. noted above for the state of prior art. Additionally, one of ordinary skill in the art would recognize that the method of treating an autism spectrum disorder using solid water particle is very limited to the inventor’s own disclosures in Lo and Velasquez et al. Therefore, the specification of the instant application must be held in sufficient detail with respect to how an autism spectrum disorder is treated as claimed to enable the one of ordinary skill in the art. 
Fifth, the level of predictability in the art for one skilled in the art to extrapolate the disclosed or known results to the claimed invention is very low. As noted above, the state of prior art and the level of one of ordinary skill in the art include various behavioral and drug-based approaches in treating autism. Thus, based on the state of the prior art and the level of one of ordinary skill in the art, one skilled in the art would not extrapolate the disclosed or known methods to the claimed invention of treating an autism spectrum disorder by administering solid water particle to a nexus. Additionally, the specification discloses in [0018] the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE.” Since the state of the prior art includes various behavioral and drug-based treatments for autism, one skilled in the art would not extrapolate that “pure water molecules and no other chemicals” could treat an autism spectrum disorder, since it is well known in the art that a human body is already made up of water, regardless of having an autism spectrum disorder. 
Sixth, the amount of direction provided by the inventor in the instant application is very limited. As for treating autism, the specification discloses in [0018] that “The treatment may include administrating a predetermined amount of solid water particle to the body with a delivery system”, in [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”, and in [0087] that “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP.”  However, the specification does not specifically disclose how solid water particle treats an autism spectrum disorder. Rather, the specification merely discloses that a nexus between a hot spot and an acupoint “may be symptomatic of autism” ([0016] and [0065]) and “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP” ([0087]) without any persuasive evidence. 
particularly very limited in satisfying the enablement requirement and necessitating undue experimentation. The specification provides very limited working examples of treating autism by monitoring temperature changes and changes in parent evaluation of their autistic children before and after treatment with solid water particle orally and topically ([0084]-[00119]). The examples disclosed in the specification involves treating known autistic children with solid water particle ([0083]). The specification does not include, but not limited to, identifying a nexus between a hot spot and an acupoint in non-autistic children, treating both a placebo and solid water particle to non-autistic and autistic children, blinding both the parents and their autistic children to the treatments of placebo v. solid water particle, and/or performing a statistical analysis for significance in the acquired data in determining whether temperature changes and changes in parent evaluation of their autistic children are due to solid water particle and not due to any other confounding variables. In other words, the working examples provided in the specification include no control nor placebo group in treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. See pg. 21-45 of Moyé (Lemuel A. Moyé. (2003). Fundamentals of Clinical Trial Design. In Multiple Analyses in Clinical Trials. https://doi.org/10.1007/b97513. Previously provided in the Non-Final Office Action of 25 May 2021).  Therefore, although the temperature changes and the changes in parents’ evaluation of their autistic children before and after treatment with solid water particle are presented, these examples are very limited, or not persuasive, in enabling one skill in the art at least treating an autism spectrum disorder by administering solid water particle. Additionally, the examples The specification provides no working examples of administering solid water particle orally, topically, intravenously, or vaporously individually in treating autism as recited in all claims. 
Lastly, the quantity of experimentation needed to make or use the claimed invention based on the content of the disclosure is very high. The specification of the instant application discloses treating only 13 autistic children in Panama using solid water particle (see [0083]). As noted above for the presence of working examples, the specification provides very limited working examples of treating an autism spectrum disorder by monitoring temperature changes and changes in parent evaluation of their autistic children before and after treatment with solid water particle orally and topically ([0084]-[00119]). Additionally, the working examples provided in the specification include no control nor placebo group in treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. Furthermore, the specification provides no working examples of administering solid water particle orally, topically, intravenously, or vaporously individually in treating autism as recited in all claims. Therefore, further experimentation is needed to make or use the claimed invention based on the content of the disclosure at the time of the filing.
In conclusion, weighing all the factors listed above, the specification of the instant application fails the enablement requirement and necessitates undue experimentation. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 13, 16-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one meridian pathway defined by a network that interconnects the at least one internal organ”. The antecedent basis for “the at least one meridian pathway is unclear. Claim 1 recites “a meridian pathway” and “at least one meridian pathway”, and it is unclear to which of these two recitations the limitation “the at least one meridian pathway defined by a network that interconnects the at least one internal organ” is referring. Additionally, there is insufficient antecedent basis for “the at least one internal organ”. Claims 2-3, 6, and 13 inherit the deficiency by the nature of their dependency on claim 16. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “at least one meridian pathway defined by a network that interconnects at least one internal organ”.
Claim 16 recites the limitation “the at least one meridian pathway defined by a network that interconnects the at least one internal organ”. The antecedent basis for “the at least one meridian pathway is unclear. Claim 16 recites “a meridian pathway” and “at least one meridian pathway”, and it is unclear to which of these two recitations the limitation “the at least one meridian pathway defined by a network that interconnects the at least one internal organ” is referring. Additionally, there is insufficient antecedent basis for “the at least one internal organ”. Claims 17 and 21 inherit the deficiency by the nature of their dependency on claim 16. For purposes of the examination, the limitation is being given a broadest reasonable 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velasquez et al. (Velasquez et al. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848.) - hereinafter referred to as Velasquez.
Regarding claims 1-3 and 6, Velasquez discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:
orally administering a solid water particle to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, 
the at least one acupoint along is set at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects the at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians) (claims 1-3 and 6);
the at least one meridian pathway includes at least one member selected from a group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian (pg. 269-273: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians) (claim 2);
the at least one acupoint includes at least one member selected from a group consisting of: left and right front center ears, left and right inner point of the eyes, left and right neck near the shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, and a (claim 3); and
the solid water particle is orally administered to the nexus by a liquid, or a pill (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water) (claim 6).
	It is noted that, as discussed above in the Response to Arguments, Velasquez discloses the nexus as a white spot, or a hot spot, that is identified at acupoint GB1, which is on a gallbladder meridian; white hot spots that are identified at acupoint SJ21, which is on a San Jiao meridian; or white dots, or hot spots, that are identified at acupoint BL1, which is on a bladder meridian. See the Response to Arguments above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez, as applied to claim 1 above, and further in view of Ming et al. (Ming et al. (2012). Acupuncture for Treatment of Autism Spectrum Disorders. Evidence-based complementary and alternative medicine : eCAM, 2012, 679845. doi:10.1155/2012/679845) - hereinafter referred to as Ming.
Regarding claim 13, Velasquez discloses all limitations of claim 1, as discussed above, and Velasquez does not disclose:
at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 278: healing methods such as herbal supplements can be undertaken).
In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez and Ming, and administering at least supplementary treatment . 
Claims 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Ming.
Regarding claim 16,  Velasquez discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:
administering a predetermined quantity of solid water particles with a delivery means in a form of a cream, a liquid, a pill, or a gel, approximately to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, 
the at least one acupoint along is set at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects the at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).
	Velasquez does not disclose:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs.
	In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than either acupuncture or behavioral therapy alone (P < 0.01),” as taught by Ming (pg. 3: 3.4 Treatment Effects). 
Regarding claims 17 and 21, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez further discloses:
the delivery means includes at least one member selected from the group consisting of: oral administration, topical administration, vapor administration, and intravenous administration (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas).

Duplicate Claim Warning
Claims 17 and 21 are duplicate claims, both depending on claim 16 and reciting the same limitation. Applicant is advised that should claim 17 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 13, 16-17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of U.S. Patent No. 9173899 - hereinafter referred to as ‘899 - in view of Velasquez or Velasquez and Ming. 
Regarding claim 1, ‘899 discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder, the method comprising:
orally administering a solid water particle (claim 3 or 7);
topically administering the solid water particle (claim 5 or 7);

vaporously administering the solid water particle (claim 4 or 7).
	‘899 does not explicitly disclose:
administering the solid water particle to a nexus, wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway, and the at least one acupoint is set along at least one meridian pathway, the at least one meridian pathway defined by a network that interconnects the at least one internal organ.
	In related art of treating an autism spectrum disorder (Abstract), Velasquez, however, discloses: 
orally administering a solid water particle to a nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and side-by-side comparison of thermographs of entire body before and after SWC treatment), 
wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been because “Traditional Chinese medicine, such as acupuncture and qi-gong massage, has been used to treat ASD with varying degrees of success”, as taught by Velasquez (pg. 267: Introduction).
Regarding claim 2, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:

However, Velasquez further discloses:
the at least one meridian pathway includes at least one member selected from a group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian (pg. 269-273: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been because “Traditional Chinese medicine, such as acupuncture and qi-gong massage, has been used to treat ASD with varying degrees of success”, as taught by Velasquez (pg. 267: Introduction).
Regarding claim 3, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:

However, Velasquez further discloses:
the at least one acupoint includes at least one member selected from a group consisting of: left and right front center ears, left and right inner point of the eyes, left and right neck near the shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits, and a line segment at the bottom of the neck (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian (including eyes), large intestine meridian, gall bladder meridian (including eyes, forehead), small intestine meridian, and bladder meridians (including eyes); pg. 275-276: eyes, collar bone, neck, armpits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been because “Traditional Chinese medicine, 
Regarding claim 6, ‘899 in view of Velasquez discloses all limitations of claim 1, and Velasquez further discloses:
the solid water particle is orally administered to the nexus by a liquid, or a pill (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 to function as claimed, since a method of treating an autism spectrum disorder by administering solid water particle was well known in the art, as taught by ‘899 and Velasquez, and administering solid water particle to a nexus was well known in the art, as taught by Velasquez. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow an autistic patient to consume the solid water particle without chewing.
Regarding claim 13, ‘899 in view of Velasquez discloses all limitations of claim 1, and ‘899 does not disclose:
at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical 
In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 in view of Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by ‘899, Velasquez, and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than 
Regarding claim 16, ‘899 discloses a method for treatment of a neurological development disorder, wherein the neurological development disorder is an autistic spectrum disorder, the method comprising:
administering a predetermined quantity of solid water particles with a delivery means (any of claims 3-7).
	‘899 does not explicitly disclose:
administering a predetermined quantity of the solid water particles with a delivery means in a form of a cream, a liquid, a pill, or a gel, approximately to a nexus, wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway, and the at least one acupoint is set along at least one meridian pathway, the at least one meridian pathway defined by a network that interconnects the at least one internal organ; and
administering at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from
In related art of treating an autism spectrum disorder (Abstract), Velasquez, however, discloses:

wherein the nexus located between at least one hot spot and at least one acupoint and lies approximately along a meridian pathway (pg. 269-273: Short-Term Results: hot areas occur along six yang meridians; white spot on temple, acupoint GB1 on gallbladder meridian; white spots at tragus, identified with acupoint SJ21 on small intestine meridian; white dots at eyes indicate acupoint BL1 on bladder meridian), and 
the at least one acupoint along is set at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7), the at least one meridian pathway defined by a network that interconnects the at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).

In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 4: 3.3.1. Study Design: autistic children receiving behavioral therapy, Chinese herbal medicine, Chinese massage, or a combination of behavioral therapy and herbal medicine. Some studies used supplementary TCM along with the acupuncture in the same subjects concurrently or sequentially. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by ‘899 in view of Velasquez 
Regarding claims 17 and 21, ‘899 in view of Velasquez and Ming discloses all limitations of claim 16, and Velasquez further discloses:
wherein the delivery means includes at least one member selected from a group consisting of: oral administration, topical administration, vaporous administration, and intravenous administration (any of claims 3-7).
The following is the mapping between claims of the instant application under examination to the claims of ‘899:
Instant Application
‘899
1
any of 3-7 + Velasquez
2
any of 3-7 + Velasquez
3
any of 3-7 + Velasquez
6
any of 3-7 + Velasquez
13
any of 3-7 + Velasquez + Ming
16
any of 3-7 + Velasquez + Ming
17
any of 3-7 + Velasquez + Ming


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.C./
Examiner, Art Unit 3793                                                                                                                                                                                           
/Angela M Hoffa/Primary Examiner, Art Unit 3799